Knowlton, J.
In this case it is an admitted fact, that, at the times when the notices were sent, Adeline Shurtleff had the care and charge of her five minor children, who were all living in Carver. Each of the notices described the paupers, whom the overseers of the poor of the defendant city were asked to remove, as “ Adeline Shurtleff and three children,” without containing anything to indicate which three of the five were intended. This description was not sufficient to inform the defendant who the persons were whom it ought to remove, and to enable it to avoid mistake and a liability to a suit for the commission of a wrong. Walpole v. Hopkinton, 4 Pick. 358. Northfield v. Taunton, 4 Met. 433.
In Grranville v. Southampton, 138 Mass. 256, the description of the paupers was, “ Amos B. Pomeroy and family (wife and two children), . . . now residing in this town.” Pomeroy had four children, but only two were residing in his family, and it did not appear that the other two were residing in the town; and the notice was held sufficient. But the fact in the present case that all five of the children were living in Carver, and were in the charge of their mother, materially distinguishes it from the last, and also from Lynn v. Newburyport, 5 Allen, 545, in which it did not appear that there were any more children than the number stated in the notice.
According to the terms of the report, there must be

Judgment for the defendant.